COLLINS, J.
I dissent as to that part of the main opinion which holds that in the indictment it is sufficiently charged, and with sufficient positiveness, that the defendant was “duly and legally sworn to the affidavit.” The language on which this conclusion is founded is that the accused did then and there wrongfully, etc., “swear and make oath.” This manner of alleging what must appear in an indictment for perjury — that the accused was regularly sworn — is not in accordance with any of the forms prescribed in the text-books. Thus, wre find: “Was sworn and took his corporal oath” (Wharton, Prec. Ind. 279, 285-320; 2 Chitty, Crim. L. 172-262; Archbold, Grim. PL *320312, 317, 318); “was in due manner sworn and took his oath” (Wharton, Prec. Ind. 284, 286, 294, 314); “was in due manner sworn and did make affidavit in writing and take his corporal oath” (Wharton, Prec. Ind. 290); “was in due manner sworn to make true answers” (Wharton, Prec. Ind. 291; 2 Chitty, Crim. L. 179); “was then and there duly sworn” (Wharton, Prec. Ind. 294, 316); “did take his corporal oath and then and there did swear” (Wharton, Prec. Ind. 300, 304; 2 Chitty, Crim. L. 202); “was legally sworn” (2 Swift, Syst. Laws Conn. 834); “took his solemn affirmation” (Wharton, Prec. Ind. 305); “took his corporal oath” (2 Chitty, Crim. L. 184, 189, 195, 258); “did take his oath” (2 Chitty, Crim. L. 185). Nor does it conform to the words used in G. S. 1894, § 7239, Form No. 24. And allegations, in substance the same, have been held insufficient in U. S. v. McConaughy (D. C.) 33 Fed. 168; People v. Dunlap, 113 Cal. 72, 45 Pac. 183. See also State v. Divoll, 44 N. H. 140.